Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K for the period ended April 30, 2010 of Polar Wireless Corp., a Nevada corporation (the “Company”), as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”), I, Shane Carroll, Secretary, Principal Financial Officer and Director of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Annual Report fully complies with the requirements of Section 13(a) or15(d) of the Securities and Exchange Act of 1934, as amended; and 2. The information contained in this Annual Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: August 13, 2010 /s/ Shane Carroll Shane Carroll Secretary, Principal Financial Officer, and Director
